 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9

10     JOSE A. ROMERO,
                                                    Case No. CV18-02479-AB(JCx)
11                   Plaintiff,
12             v.                                    PROTECTIVE ORDER
13     CITY OF LOS ANGELES, LOS
       ANGELES POLICE
14     DEPARTMENT, SERGEANTS
       SCIDA (#36457) and ANDERSON
15     (#27019), DETECTIVE JUAN
       AGUILAR (#35782), and OFFICERS
16     L. MOTA (#36236), and ROLANDO
       REYES (#40499), and DOES 1-10,
17
                     Defendants.
18
19

20      1.      A. PURPOSES AND LIMITATIONS
21           As the parties have represented that discovery in this action is likely to involve
22   production of confidential, proprietary, or private information for which special
23   protection from public disclosure and from use for any purpose other than prosecuting
24   this litigation may be warranted, this Court enters the following Protective Order.
25   This Order does not confer blanket protections on all disclosures or responses to
26   discovery. The protection it affords from public disclosure and use extends only to
27   the limited information or items that are entitled to confidential treatment under the
28   applicable legal principles. Further, as set forth in Section 12.3, below, this Protective
 1   Order does not entitle the parties to file confidential information under seal. Rather,
 2   when the parties seek permission from the court to file material under seal, the parties
 3   must comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
 4   District Judge and Magistrate Judge.
 5         B. GOOD CAUSE STATEMENT
 6         In light of the nature of the claims and allegations in this case and the parties’
 7   representations that discovery in this case will involve the production of confidential
 8   records (in particular, documents related to a Los Angeles Police Department
 9   internal administrative investigation), and in order to expedite the flow of
10   information, to facilitate the prompt resolution of disputes over confidentiality of
11   discovery materials, to adequately protect information the parties are entitled to keep
12   confidential, to ensure that the parties are permitted reasonable necessary uses of
13   such material in connection with this action, to address their handling of such
14   material at the end of the litigation, and to serve the ends of justice, a protective
15   order for such information is justified in this matter. The parties shall not designate
16   any information/documents as confidential without a good faith belief that such
17   information/documents have been maintained in a confidential, non-public manner,
18   and that there is good cause or a compelling reason why it should not be part of the
19   public record of this case.
20   2.    DEFINITIONS
21         2.1    Action: The instant action: Jose A. Romero v. City of Los Angeles, et
22   al., United States District Court Case No. CV18-02479-AB (JCx).
23          2.2   Challenging Party: a Party or Non-Party that challenges the
24   designation of information or items under this Order.
25         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
26   how it is generated, stored or maintained) or tangible things that qualify for protection
27   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
28   Cause Statement.
                                                 2
 1         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 2   support staff).
 3         2.5    Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as
 5   “CONFIDENTIAL.”
 6         2.6    Disclosure or Discovery Material: all items or information, regardless
 7   of the medium or manner in which it is generated, stored, or maintained (including,
 8   among other things, testimony, transcripts, and tangible things), that are produced or
 9   generated in disclosures or responses to discovery in this matter.
10         2.7    Expert: a person with specialized knowledge or experience in a matter
11   pertinent to the litigation who has been retained by a Party or its counsel to serve as
12   an expert witness or as a consultant in this Action.
13         2.8    House Counsel: attorneys who are employees of a party to this Action.
14   House Counsel does not include Outside Counsel of Record or any other outside
15   counsel.
16         2.9    Non-Party: any natural person, partnership, corporation, association, or
17   other legal entity not named as a Party to this action.
18         2.10 Outside Counsel of Record: attorneys who are not employees of a party
19   to this Action but are retained to represent or advise a party to this Action and have
20   appeared in this Action on behalf of that party or are affiliated with a law firm which
21   has appeared on behalf of that party, and includes support staff.
22         2.11 Party: any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and their
24   support staffs).
25         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27         2.13 Professional Vendors: persons or entities that provide litigation support
28   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                3
 1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 2   and their employees and subcontractors.
 3            2.14 Protected Material:     any Disclosure or Discovery Material that is
 4   designated as “CONFIDENTIAL.”
 5            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 6   from a Producing Party.
 7   3.       SCOPE
 8            The protections conferred by this Order cover not only Protected Material (as
 9   defined above), but also (1) any information copied or extracted from Protected
10   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
11   and (3) any deposition testimony, conversations, or presentations by Parties or their
12   Counsel that might reveal Protected Material, other than during a court hearing or at
13   trial.
14            Any use of Protected Material during a court hearing or at trial shall be
15   governed by the orders of the presiding judge. This Order does not govern the use of
16   Protected Material during a court hearing or at trial.
17   4.       DURATION
18            Even after final disposition of this litigation, the confidentiality obligations
19   imposed by this Order shall remain in effect until a Designating Party agrees
20   otherwise in writing or a court order otherwise directs. Final disposition shall be
21   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
22   or without prejudice; and (2) final judgment herein after the completion and
23   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
24   including the time limits for filing any motions or applications for extension of time
25   pursuant to applicable law.
26   ///
27   ///
28   ///
                                                  4
 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1         Exercise of Restraint and Care in Designating Material for Protection.
 3         Each Party or Non-Party that designates information or items for protection
 4   under this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. The Designating Party must designate for
 6   protection only those parts of material, documents, items, or oral or written
 7   communications that qualify so that other portions of the material, documents, items,
 8   or communications for which protection is not warranted are not swept unjustifiably
 9   within the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating Party
14   to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2         Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24               (a)     for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions), that the Producing Party affix at
26   a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
27   legend”), to each page that contains protected material. If only a portion or portions
28   of the material on a page qualifies for protection, the Producing Party also must clearly
                                                   5
 1   identify the protected portion(s) (e.g., by making appropriate markings in the
 2   margins).
 3         A Party or Non-Party that makes original documents available for inspection
 4   need not designate them for protection until after the inspecting Party has indicated
 5   which documents it would like copied and produced. During the inspection and before
 6   the designation, all of the material made available for inspection shall be deemed
 7   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 8   copied and produced, the Producing Party must determine which documents, or
 9   portions thereof, qualify for protection under this Order. Then, before producing the
10   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
11   to each page that contains Protected Material. If only a portion or portions of the
12   material on a page qualifies for protection, the Producing Party also must clearly
13   identify the protected portion(s) (e.g., by making appropriate markings in the
14   margins).
15               (b) for testimony given in depositions that the Designating Party identifies
16   on the record, before the close of the deposition as protected testimony.
17               (c) for information produced in some form other than documentary and for
18   any other tangible items, that the Producing Party affix in a prominent place on the
19   exterior of the container or containers in which the information is stored the legend
20   “CONFIDENTIAL.” If only a portion or portions of the information warrants
21   protection, the Producing Party, to the extent practicable, shall identify the protected
22   portion(s).
23         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
24   failure to designate qualified information or items does not, standing alone, waive the
25   Designating Party’s right to secure protection under this Order for such material.
26   Upon timely correction of a designation, the Receiving Party must make reasonable
27   efforts to assure that the material is treated in accordance with the provisions of this
28   Order.
                                                 6
 1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1    Timing of Challenges.        Any Party or Non-Party may challenge a
 3   designation of confidentiality at any time that is consistent with the Court’s
 4   Scheduling Order.
 5         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6   resolution process under Local Rule 37-1 et seq.
 7         6.3    The burden of persuasion in any such challenge proceeding shall be on
 8   the Designating Party. Frivolous challenges, and those made for an improper purpose
 9   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
10   expose the Challenging Party to sanctions. Unless the Designating Party has waived
11   or withdrawn the confidentiality designation, all parties shall continue to afford the
12   material in question the level of protection to which it is entitled under the Producing
13   Party’s designation until the Court rules on the challenge.
14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
15         7.1    Basic Principles. A Receiving Party may use Protected Material that is
16   disclosed or produced by another Party or by a Non-Party in connection with this
17   Action only for prosecuting, defending, or attempting to settle this Action. Such
18   Protected Material may be disclosed only to the categories of persons and under the
19   conditions described in this Order. When the Action has been terminated, a Receiving
20   Party must comply with the provisions of Section 13 below.
21         Protected Material must be stored and maintained by a Receiving Party at a
22   location and in a secure manner that ensures that access is limited to the persons
23   authorized under this Order.
24         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
25   otherwise ordered by the court or permitted in writing by the Designating Party, a
26   Receiving    Party    may      disclose   any   information    or    item   designated
27   “CONFIDENTIAL” only to:
28   ///
                                                7
 1            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 2   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 3   to disclose the information for this Action;
 4            (b) the officers, directors, and employees (including House Counsel) of the
 5   Receiving Party to whom disclosure is reasonably necessary for this Action;
 6             (c) Experts (as defined in this Order) of the Receiving Party to whom
 7   disclosure is reasonably necessary for this Action and who have signed the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9            (d) the court and its personnel;
10            (e) court reporters and their staff;
11            (f) professional jury or trial consultants, mock jurors, and Professional
12   Vendors to whom disclosure is reasonably necessary for this Action and who have
13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14            (g) the author or recipient of a document containing the information or a
15   custodian or other person who otherwise possessed or knew the information;
16            (h) during their depositions, witnesses, and attorneys for witnesses, in the
17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
18   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
19   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
20   confidential information unless they sign the “Acknowledgment and Agreement to
21   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
22   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
23   depositions that reveal Protected Material may be separately bound by the court
24   reporter and may not be disclosed to anyone except as permitted under this Protective
25   Order; and
26            (i) any mediator or settlement officer, and their supporting personnel,
27   mutually agreed upon by any of the parties engaged in settlement discussions.
28   ///
                                                 8
 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2   OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6             (a) promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order unless prohibited by law;
 8             (b) promptly notify in writing the party who caused the subpoena or order
 9   to issue in the other litigation that some or all of the material covered by the subpoena
10   or order is subject to this Protective Order. Such notification shall include a copy of
11   this Protective Order; and
12             (c) cooperate with respect to all reasonable procedures sought to be pursued
13   by the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order shall not produce any information designated in this action
16   as “CONFIDENTIAL” before a determination by the court from which the subpoena
17   or order issued, unless the Party has obtained the Designating Party’s permission, or
18   unless otherwise required by the law or court order. The Designating Party shall bear
19   the burden and expense of seeking protection in that court of its confidential material
20   and nothing in these provisions should be construed as authorizing or encouraging a
21   Receiving Party in this Action to disobey a lawful directive from another court.
22   9.    A    NON-PARTY’S         PROTECTED         MATERIAL        SOUGHT        TO    BE
23   PRODUCED IN THIS LITIGATION
24             (a) The terms of this Order are applicable to information produced by a
25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
26   produced by Non-Parties in connection with this litigation is protected by the
27   remedies and relief provided by this Order. Nothing in these provisions should be
28   construed as prohibiting a Non-Party from seeking additional protections.
                                                9
 1             (b) In the event that a Party is required, by a valid discovery request, to
 2   produce a Non-Party’s confidential information in its possession, and the Party is
 3   subject to an agreement with the Non-Party not to produce the Non-Party’s
 4   confidential information, then the Party shall:
 5                (1) promptly notify in writing the Requesting Party and the Non-Party
 6   that some or all of the information requested is subject to a confidentiality agreement
 7   with a Non-Party;
 8                (2) promptly provide the Non-Party with a copy of the Protective Order
 9   in this Action, the relevant discovery request(s), and a reasonably specific description
10   of the information requested; and
11                (3) make the information requested available for inspection by the Non-
12   Party, if requested.
13             (c) If a Non-Party represented by counsel fails to commence the process
14   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
15   and accompanying information or fails contemporaneously to notify the Receiving
16   Party that it has done so, the Receiving Party may produce the Non-Party’s
17   confidential information responsive to the discovery request. If an unrepresented
18   Non-Party fails to seek a protective order from this court within 14 days of receiving
19   the notice and accompanying information, the Receiving Party may produce the Non-
20   Party’s confidential information responsive to the discovery request. If the Non-Party
21   timely seeks a protective order, the Receiving Party shall not produce any information
22   in its possession or control that is subject to the confidentiality agreement with the
23   Non-Party before a determination by the court unless otherwise required by the law
24   or court order. Absent a court order to the contrary, the Non-Party shall bear the
25   burden and expense of seeking protection in this court of its Protected Material.
26   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
28   Protected Material to any person or in any circumstance not authorized under this
                                               10
 1   Protective Order, the Receiving Party must immediately (a) notify in writing the
 2   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 3   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 4   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 5   request such person or persons to execute the “Acknowledgment and Agreement to
 6   Be Bound” that is attached hereto as Exhibit A.
 7   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8   PROTECTED MATERIAL
 9         When a Producing Party gives notice to Receiving Parties that certain
10   inadvertently produced material is subject to a claim of privilege or other protection,
11   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
12   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
13   may be established in an e-discovery order that provides for production without prior
14   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
15   parties reach an agreement on the effect of disclosure of a communication or
16   information covered by the attorney-client privilege or work product protection, the
17   parties may incorporate their agreement into this Protective Order.
18   12.   MISCELLANEOUS
19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
20   person to seek its modification by the Court in the future.
21         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
22   would have to object to disclosing or producing any information or item on any
23   ground not addressed in this Protective Order. Similarly, no Party waives any right
24   to object on any ground to use in evidence of any of the material covered by this
25   Protective Order.
26         12.3 Filing Protected Material. A Party that seeks to file under seal any
27   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
28   orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
                                               11
 1   Protected Material under seal is denied by the court, then the Receiving Party may
 2   file the information in the public record unless otherwise instructed by the court.
 3   13.   FINAL DISPOSITION
 4         After the final disposition of this Action, as defined in Section 4, within 60 days
 5   of a written request by the Designating Party, each Receiving Party must return all
 6   Protected Material to the Producing Party or destroy such material. As used in this
 7   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 8   summaries, and any other format reproducing or capturing any of the Protected
 9   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
10   must submit a written certification to the Producing Party (and, if not the same person
11   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
12   category, where appropriate) all the Protected Material that was returned or destroyed
13   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
14   compilations, summaries or any other format reproducing or capturing any of the
15   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
16   archival copy of all pleadings, motion papers, trial, deposition, and hearing
17   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
18   reports, attorney work product, and consultant and expert work product, even if such
19   materials contain Protected Material. Any such archival copies that contain or
20   constitute Protected Material remain subject to this Protective Order as set forth in
21   Section 4.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               12
 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6
     DATED: January 4, 2019      LAW OFFICES OF JOHN BURTON
 7
                                 By: ___________/S/___________________
 8
                                       Matt Sahak, Esq.
 9                               Attorney for Plaintiff JOSE A. ROMERO
10

11
     DATED: January 4, 2019      MICHAEL N. FEUER, City Attorney
12                               THOMAS H. PETERS, Chief Assist City Attorney
                                 CORY M. BRENTE, Supv. Assist. City Attorney
13

14
                                 By: ______________/S/________________
15                               J. Edwin Rathbun, Jr., Deputy City Attorney
                                 Attorneys for Defendants CITY OF LOS
16                               ANGELES, et al.
17

18   IT IS SO ORDERED.
19

20   DATED: January 10, 2019
21

22   ___________/s/______________
     Honorable Jacqueline Chooljian
23   United States Magistrate Judge
24

25

26
27

28
                                          13
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________             [print   or   type   full   name],   of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Protective Order that was issued by the
 7   United States District Court for the Central District of California on January 10, 2019
 8   in the case of Jose A. Romero v. City of Los Angeles, et al., United States District
 9   Court Case No. CV18-02479-AB (JCx). I agree to comply with and to be bound by
10   all the terms of this Protective Order and I understand and acknowledge that failure
11   to so comply could expose me to sanctions and punishment in the nature of contempt.
12   I solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Protective Order to any person or entity except in strict compliance
14   with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                               14
